Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/141,613) filed on 09/25/2018.
Claims 1-5 and 8-12 are pending.
Claims 1 and 8 are amended.
Claims 6-7 and 13-15 are cancelled.
Claims 1-5 and 8-12 will be examined.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Amendments
The claim objections are withdrawn in view of applicants’ amendment.
The claim interpretation for claims 8-12 are withdrawn based applicants’ amendment and par. 0040.

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.
Regarding the 35 USC 101 rejection, Applicant argued that the currently amended limitations are directed to the improvement on a practical, computer-implemented method to search a database to identify a characteristic of code being analyzed (pages 5-6 of the Remark).  
Examiner respectfully disagrees. The amended claims are not overcome the 35 USC 101 rejections.  
Claims 1 and 8 recite the limitations of identifying characteristic and searching for minimum number of snippet ID occurrences and selecting one or more files having the most snippet ID matches.  These limitations, as drafted, are a method that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a generic computer components. That is, simplifying an input source, using a cryptographic hash algorithm to generate plurality of IDs and plurality of snippet IDs and identifying and searching snippet ID occurrences, nothing in the claim precludes the step from practically performed in the mind.  For example, identifying characteristic, searching occurrences, and selecting said one or more files having the most snippet ID matches, in the context of this claim encompasses the user to make observation of the searching and selecting files.  If a claimed limitations, under its broadness reasonable interpretation, falls within the “Mental Processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the steps of simplifying an input source code, generating line IDs and snippet IDs using the same cryptographic hash algorithm amount to nor more than mere instructions to apply the exception using generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the claim cites selecting said one or more files having the most snippet ID matches, however, the claim as recited has no linking between identifying characteristic and searching for minimum number of consecutive snippet ID occurrences and selecting said one or more files having the most snippet ID matches.  The claim is not patent eligible.
	Therefore, examiner still maintains the 35 USC 101 rejections for claims 1-5 and 8-12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-12 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 8 recite the limitations of identifying characteristic and searching for minimum number of snippet ID occurrences and selecting one or more files having the most snippet ID matches.  These limitations, as drafted, are a method that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a generic computer components. That is, simplifying an input source, using a cryptographic hash algorithm to generate plurality of IDs and plurality of snippet IDs and identifying and searching snippet ID occurrences, nothing in the claim precludes the step from practically performed in the mind.  For example, identifying characteristic, searching occurrences, and selecting said one or more files having the most snippet ID matches, in the context of this claim encompasses the user to make observation of the searching and selecting files.  If a claimed limitations, under its broadness reasonable interpretation, falls within the “Mental Processes” grouping of abstract idea.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – simplifying an input source code, generating line IDs and snippet IDs.  These steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Dependent claims 2-5 and 9-12 do not add “significantly more” to the abstract idea.  For example, claims 2-5 and 9-12 merely recite more complexities descriptive of the abstract idea in further details about the numeric identifiers, line feed code, new line code, replacing character and keyword with identifiers.  Such complexities do not provide additional elements in addition to the abstract ideas themselves.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claims 1 and 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a minimum number" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-5 and 9-12 depend on claims 1 and 8 and thus are rejected for the same reasons.
  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199